Case: 19-13184    Date Filed: 09/14/2020   Page: 1 of 7



                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-13184
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:18-cr-20833-DPG-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

KIRKLAND ALONDO JONES,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (September 14, 2020)

Before JORDAN, JILL PRYOR and LAGOA, Circuit Judges.

PER CURIAM:

      Kirkland Jones appeals his conviction for knowingly possessing a firearm

and ammunition as a convicted felon. Jones moved to suppress evidence of the
                  Case: 19-13184        Date Filed: 09/14/2020       Page: 2 of 7



firearm, arguing that the detective who conducted the traffic stop resulting in the

discovery of the firearm lacked probable cause or reasonable suspicion to

effectuate the stop. The district court denied his motion, concluding that the

detective had reasonable suspicion to stop Jones’s vehicle and, alternatively, he

had probable cause based on Jones’s reckless driving. On appeal, Jones challenges

both of those determinations. He argues that, under the totality of the

circumstances, there was no particularized, reasonable suspicion that he was

engaged in criminal wrongdoing and that the lapse in time between his alleged

traffic violation and his seizure staled any probable cause. After careful

consideration and review, we affirm.

      In October 2018, while at a Quick Stop convenience store, Jones witnessed a

car drop off an individual who had been shot. After walking toward the shooting

victim, Jones entered his gray vehicle and left the store.

      On the same day, Detective Derek Rodriguez responded to a police radio

call about a shooting in a high crime area. After driving around the area, he found

no evidence of a shooting. A second radio call then reported a shooting at the

Quick Stop store Jones had left. Rodriguez headed toward the store. On his way

to the store, he encountered a gray vehicle driving “a little reckless” such that he

had to “swerve” to avoid a collision with the vehicle. Doc. 61 at 35. 1 He later


      1
          “Doc. #” refers to the numbered entry on the district court’s docket.
                                                  2
               Case: 19-13184     Date Filed: 09/14/2020     Page: 3 of 7



identified the driver as Jones. Because Rodriguez’s primary concern was

responding to the shooting, he did not initiate a traffic stop.

      Once Rodriguez arrived at the Quick Stop, he tried to gather information

about the shooting. He spoke to an agent with the Bureau of Alcohol, Tobacco,

and Firearms, Zane Dodds, who described a silver or grey vehicle fleeing from the

direction of the store when Dodds had separately responded to the first report of a

shooting. Dodds told the Rodriquez that the vehicle had a “J” in its license plate

number, the driver was a black male who was very animated and honking his horn

and cutting in front of traffic, and the driver may have had something to do with

the shooting. With this description, Rodriguez surmised that Dodds had seen the

same vehicle he had previously encountered. Suspecting that the driver of the

vehicle may be connected to the shooting, Rodriguez left to canvass the

neighborhood in hopes of finding the vehicle.

      While Rodriguez was searching for the vehicle, it passed him going in the

opposite direction. He turned around to initiate a traffic stop. Driving behind the

vehicle, Rodriguez saw that the license plate of the vehicle included the letter “J.”

He also noticed Jones looking into his rear-view mirror with a “deer in the

headlights” look on his face and saw Jones toss something that looked like a white

piece of paper out of his window. Jones then stopped his vehicle. After he stepped




                                           3
                Case: 19-13184        Date Filed: 09/14/2020      Page: 4 of 7



out of the vehicle, Rodriguez performed a pat down and discovered a firearm in

Jones’s waistband.

       A federal grand jury returned a one-count indictment against Jones, charging

that he, “having been previously convicted of a crime punishable by imprisonment

for a term exceeding one year, did knowingly possess a firearm and ammunition in

and affecting interstate and foreign commerce,” in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e)(1). Doc. 5 at 1. Jones filed a motion to suppress the

firearm recovered by Rodriguez. After an evidentiary hearing, the magistrate

judge issued a report and recommendation denying Jones’s motion. The district

court adopted the report and recommendation. This appeal followed.2

       A ruling on a motion to suppress presents a mixed question of law and fact.

United States v. Gibbs, 917 F.3d 1289, 1294 (11th Cir. 2019). We review the

district court’s legal conclusions de novo and its factual findings for clear error.

We construe all the facts in the light most favorable to the party prevailing below.
Id. In reviewing the denial of a motion to suppress, we may review the entire

record. United States v. Newsome, 475 F.3d 1221, 1224 (11th Cir. 2007).

       Jones contends that Rodriguez violated his Fourth Amendment rights by

initiating the traffic stop without reasonable suspicion that Jones was engaged in


       2
         Jones entered a conditional guilty plea, with the government and Jones agreeing that
that an order suppressing the evidence, or an appeal granting such relief, would be case
dispositive.
                                               4
                Case: 19-13184       Date Filed: 09/14/2020     Page: 5 of 7



criminal wrongdoing or probable cause based on Jones’s reckless driving. We

disagree. Rodriguez initiated the traffic stop that resulted in the discovery of the

firearm based on reasonable suspicion that Jones was involved in the convenience

store shooting. Thus, he did not violate Jones’s Fourth Amendment rights.

       The Fourth Amendment provides that “[t]he right of the people to be secure

in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated.” U.S. Const. amend. IV. Evidence obtained

through unconstitutional searches and seizures is generally inadmissible. Mapp v.

Ohio, 367 U.S. 643, 654-55 (1961).

       When law enforcement stops a vehicle, a Fourth Amendment “seizure”

occurs. Whren v. United States, 517 U.S. 806, 809-10 (1996). A traffic stop is

valid if it is based on either: (i) “probable cause to believe that a traffic violation

has occurred;” or (ii) “reasonable suspicion in accordance with Terry [v. Ohio, 392
U.S. 1, 30 (1968)].” United States v. Harris, 526 F.3d 1334, 1337 (11th Cir.

2008); see also Heien v. North Carolina, 574 U.S. 54, 60 (2014). Because the

district court primarily rejected Jones’s motion on reasonable suspicion grounds,

we address those grounds. 3




       3
        Given our conclusion that Dodds had reasonable suspicion to stop Jones, we do not
consider whether Jones’s reckless driving provided probable cause for the traffic stop.
                                              5
              Case: 19-13184     Date Filed: 09/14/2020   Page: 6 of 7



      “[L]aw enforcement agents may briefly stop a moving automobile to

investigate a reasonable suspicion that its occupants are involved in criminal

activity.” United States v. Hensley, 469 U.S. 221, 226 (1985). Reasonable

suspicion is “considerably less than proof of wrongdoing by a preponderance of the

evidence” and less than probable cause. United States v. Sokolow, 490 U.S. 1, 7

(1989). The Fourth Amendment nevertheless requires that the police officer

articulate facts that provide some minimal, particularized, and objective

justification for the stop. United States v. Campbell, 912 F.3d 1340, 1349 (11th

Cir. 2019).

      In determining whether reasonable suspicion exists, courts must review the

“totality of the circumstances” to ascertain whether the detaining officer had a

“particularized and objective basis” for suspecting legal wrongdoing. United States

v. Arvizu, 534 U.S. 266, 273 (2002). In addition, a reviewing court must give due

weight to the officer’s own experience and specialized training from which he may

make inferences about the cumulative information available to him. Id.

      None of the suspect’s actions, however, need to be criminal on their face.

United States v. Lee, 68 F.3d 1267, 1271 (11th Cir. 1995). The rule is not

concerned with “hard certainties, but with probabilities,” and therefore law

enforcement officers may rely on “common sense conclusions.” United States v.

Cortez, 449 U.S. 411, 418 (1981). An individual’s proximity to illegal activity


                                          6
              Case: 19-13184      Date Filed: 09/14/2020   Page: 7 of 7



may be considered, as well as “the relevant characteristics of a location.” United

States v. Nunez, 455 F.3d 1223, 1226 (11th Cir. 2006) (quotation marks omitted).

      Jones argues that the facts known to Rodriguez were not enough to support

reasonable suspicion. However, at the time Rodriguez stopped Jones, he had the

following information: that (1) there were reports of a shooting victim at the Quick

Stop convenience store, (2) Dodds witnessed a gray vehicle driving erratically

from the direction of the store, (3) Rodriguez witnessed what he believed was the

same car driving erratically in a high crime area, and (4) Jones’s vehicle matched

the description given by Dodds.

      Taken together, this information provided a particularized and objective

basis for suspecting that the driver of the vehicle had been involved in the

shooting. That Jones was ultimately not involved does not undercut this

reasonable suspicion. Accordingly, Rodriguez did not violate Jones’s Fourth

Amendment rights, and the district court did not err in denying Jones’s motion to

suppress.

      AFFIRMED.




                                          7